                Case 2:21-po-00174-DB Document 4 Filed 06/14/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:21-po-000174-DB
                                          )
12                      Plaintiff,        )   ORDER TO DISMISS AND VACATE INITIAL
                                          )   APPEARANCE
13         v.                             )
                                          )
14   JUAN CONTRERAS JR.,                  )
                                          )   DATE: June 8, 2021
15                      Defendant.        )   TIME: 9:00 a.m.
                                          )   JUDGE: Hon. Deborah Barnes
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00174-DB is GRANTED.

20         It is further ordered that the initial appearance scheduled on

21   June 8, 2021, is vacated.

22   IT IS SO ORDERED.

23   Dated: June 11, 2021

24

25

26
27

28

29
     ORDER TO DISMISS AND
30   VACATE INITIAL APPEARANCE                  1              U.S. V. JUAN CONTRERAS JR.
